FRANK, Judge.
We affirm the sentences imposed upon Mark Boughman after he pleaded guilty to violating his probation. We note, however, that the trial court imposed a $500 public defender’s hen after informing Boughman of the amount of the hen and his right to challenge it. The written judgment, however, does not reflect the statutory authority upon which the lien was imposed. See Williams v. State, 661 So.2d 1243 (Fla. 2d DCA 1995); Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). The judgment must be corrected to recite the appropriate statute. Furthermore, a $100 “attorney cost” was announced at the sentencing but without reference to statutory authority either orally or in writing on the judgment. Because that cost does not appear to be authorized, it must be stricken. See Reyes.
Remanded for correction of the judgment.
DANAHY, A.C.J., and WHATLEY, J., concur.